



EXHIBIT 10.67


EXECUTIVE AGREEMENT
This Executive Agreement (the “Agreement”) is made and entered into by and
between Micron Technology, Inc., a Delaware corporation (the “Company”), and
Sanjay Mehrotra, an individual and Officer of the Company, (the “Officer”).
WHEREAS, the Board of Directors of the Company (the “Board”) and the Officer
recognize that it is in the best interest of the Company to provide for a smooth
transition when there is a change in management, and wish to recognize the
valued contributions of the Officer; and
WHEREAS, the Company desires to provide the Officer with benefits in
consideration for his or her execution of this Agreement, the Release (as
defined below) and the instrument titled the Executive Covenant Agreement;
NOW THEREFORE, the parties agree as follows:
1(a).    TERMINATION OF THE OFFICER. The Company or the Officer may at any time
terminate the Officer’s active employment with the Company for any reason,
voluntary or involuntary, with or without Cause, by providing notice to that
effect in writing. Subject to the Officer signing and not revoking the release
required in Section 7, upon the Officer’s “Qualifying Termination of
Employment”, the Officer shall be entitled to the compensation and benefits
described in Section 5(a). Except as provided in Section 5(a), upon the
Officer’s Separation from Service, the Officer shall only be entitled to
(i) those payments and benefits required by law, (ii) unpaid base salary,
(iii) reimbursement of unreimbursed business expenses and (iv) such employee
benefits (including equity compensation and paid time off), if any, to which the
Officer may be entitled under the Company’s employee benefit plans (“Accrued
Amounts”). To the extent there is any conflict between the terms and benefits
provided under any bonus or incentive program of the Company and this Agreement,
the terms of this Agreement shall prevail. The Accrued Amounts shall be paid in
accordance with the applicable plan or reimbursement policy, provided that the
Officer’s final pay check will be paid as soon as administratively practicable
following the Officer’s Separation from Service.
1(b).    QUALIFYING TERMINATION OF EMPLOYMENT. For purposes of this Agreement,
Officer experiences a Qualifying Termination of Employment if the Officer’s
employment is terminated (i) by the Company for a reason other than for Cause,
(ii) by the Officer for Good Reason, or (iii) as a result of the death or
Disability of the Officer. For purposes of this Agreement, “Cause”, “Good
Reason” and “Disability” shall have the meaning set forth on Exhibit 1(b),
attached hereto and incorporated herein by this reference.
2.    LOSS OF OFFICER STATUS. Upon receipt by the Officer of a notice of
termination from the Company, or at any other time upon the Company’s request,
the Officer shall resign immediately as an officer and/or director of the
Company.
3.    SEPARATION FROM SERVICE. The date of the Officer’s “Separation from
Service” shall be the earliest of: (i) the date of the Officer’s death; or
(ii) the date after which the Company and the Officer reasonably anticipate that
the level of bona fide services the Officer will perform, whether as an employee
or consultant, will permanently decrease to 20 percent or less of the average
level of bona fide services performed (whether as an employee or contractor)
over the immediately preceding 36-month period (or the full period of services
to the Company if the Officer provided services to the Company for less than
36 months).
4.    TRANSITION PERIOD. For purposes of this agreement, the “Transition Period”
shall be a one year period immediately following the date of the Officer’s
Separation from Service due to a Qualifying Termination of Employment.
5(a).    COMPENSATION DURING THE TRANSITION PERIOD. Upon the Officer’s
Qualifying Termination of Employment, and provided the Officer complies with the
terms of this Agreement (including the requirements of Section 7) and the terms
of the Executive Covenant Agreement, the Officer, or the Officer’s estate in the
event of the Officer’s death, will receive during the Transition Period
compensation and cash in lieu of employee benefits as provided on Exhibit 5(a),
attached hereto and incorporated herein by this reference.
5(b).    EXECUTIVE BONUS AFTER LOSS OF OFFICER STATUS. An Officer who ceases to
be an Officer but does not cease to be an employee of the Company, and who has
not yet incurred a Separation from Service (referred to herein as a “Non-Officer
Employee”), shall receive, in lieu of an executive bonus pursuant to
Section 5(a)(ii)(A) of Exhibit 5(a), a pro-rated executive bonus, if at all,
subject to the following terms and conditions:


1

--------------------------------------------------------------------------------





If as of the date of the Officer’s loss of officer status the Non-Officer
Employee was a designated participant for an executive bonus plan performance
period but the Board or a committee thereof has not yet taken action on any
required goal achievement certification for such performance period, the
Non-Officer Employee will be entitled to receive his or her executive bonus in
the amount so certified, at the same time and in the same manner as the
continuing officers of the Company receive payment of their executive bonuses
for such performance period, if and only if (A) the specified goals are
achieved, as certified by the Company’s Board or a committee thereof,
(B) payment is made for such achievement pursuant to the terms and conditions of
the bonus program to the other participating officers, (C) the Non-Officer
Employee is an employee of the Company at the time of payment and (D) the
Non-Officer Employee complies with the terms of this Agreement and the terms of
the Executive Covenant Agreement.
A Non-Officer Employee that receives a bonus pursuant to the terms of this
Section 5(b) shall not be entitled to receive an additional bonus pursuant to
Section 5(a)(ii)(A) of Exhibit 5(a) during his or her Transition Period. The
amount payable under this Section 5(b) shall be payable at the time and form
provided in the applicable bonus plan.
5(c).    FURTHER CLARIFICATIONS. It is understood that the Officer, during the
period of time in which he or she is a Non-Officer Employee and at any time
during the Transition Period, is not entitled pursuant to this Agreement to
renew his or her participation in any executive bonus program, receive any new
grants of stock options or restricted stock or to the accrual of TOP time
(however, Non-Officer Employees would participate in the Company’s Time Off
Plan). It is further understood that the Officer is not entitled to payment of
any compensation that is deferred past the Transition Period due to payment
criteria of an incentive program, as those criteria existed as of the date of
the Officer’s Separation from Service. For the avoidance of doubt, the Officer
shall not be entitled to any payment which is earned and payable after the
Transition Period pursuant to the terms of the applicable plan or program. No
action by the Company or the Company’s Board may affect the Officer’s receipt of
the benefits set forth above, other than as provided herein.
6.    CONFIDENTIALITY. The reasons for, and circumstances of, an Officer’s
termination of employment or change in officer status shall be kept confidential
and shall not be disclosed; provided that the Company may disclose such
information as the Company determines, in its sole discretion, is either
required by law to be disclosed or necessary to be disclosed to serve a valid
business purpose.
7.    RELEASE. No amount shall be payable to the Officer under Section 5(a)
until the Officer signs, and does not revoke, a release of claims in favor of
the Company, its affiliates and their respective officers and directors in
substantially the form attached hereto as Appendix A (the "Release") during the
Release Execution Period. For purposes of this Agreement, the “Release Execution
Period” shall be the 60-day period commencing on the date of the Officer’s
Separation from Service.
8.    ENTIRE AGREEMENT. Except as otherwise specifically provided herein, this
Agreement sets forth the entire agreement and understanding between Micron and
Officer relating to the subject matter hereof and supersedes all prior
understandings and agreements with respect thereto. No modification of or
amendment to this Agreement, or any waiver of any rights under this Agreement,
will be effective unless contained in a writing signed by both of the parties
hereto in accordance with Section 11. Any subsequent change or changes in
Officer’s duties, salary or compensation will not affect the validity or scope
of this Agreement. This Agreement is in addition to, and does not supersede or
modify in any fashion, the provisions of the Executive Offer Letter, Executive
Covenant Agreement, or the provisions of any confidentiality and intellectual
property agreement(s) entered into by the parties hereto (collectively,
“Additional Agreements”) (and all documents and forms referenced therein), all
of which are being executed at or about the same time. The obligations contained
in the Additional Agreements shall continue independent of the obligations of
one another and of this Agreement.
9(a).    SECTION 409A COMPLIANCE. This Agreement is intended to comply with
Internal Revenue Code (“Code”) Section 409A and the applicable Treasury
Regulations (together, “Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Officer on
account of non-compliance with Section 409A. In the event an amount payable
under this Agreement is contingent upon the Officer signing a Release during a
Release Execution Period and such Release Execution Period begins in one tax
year and ends in the next tax year, such amount


2

--------------------------------------------------------------------------------





shall be paid on the later of (i) the last day of the Release Execution Period,
(ii) if applicable, the date specified in Section 9(b), or (iii) the payment
date otherwise set forth in this Agreement.
9(b).    SPECIFIED EMPLOYEE PAYMENTS; TIMING. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes Section 409A would otherwise be
payable or distributable under this Agreement by reason of the Officer’s
Separation from Service during a period in which the Officer is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
(i)    if the payment or distribution is payable in a lump sum, the Officer’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Officer’s death or the
first day of the seventh month following the Officer’s Separation from Service;
and
(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Officer’s Separation from Service
will be accumulated and the Officer’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the Officer’s
death or the first day of the seventh month following the Officer’s Separation
from Service, whereupon the accumulated amount will be paid or distributed to
the Officer and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A, provided, however, that, as permitted in Treas.
Reg. §1.409A-1(i), the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Compensation Committee of the Board, which
shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.
9(c).    SECTION 280G. This section will be construed in accordance with Code
Sections 280G and 4999, or any successor provisions thereto, and the guidance
issued thereunder (collectively, “Section 280G”), and the terms “parachute
payment” and “excess parachute payment” as used herein have the meanings
ascribed to them under Section 280G.
(i)     If it is determined that the aggregate payments and benefits
constituting parachute payments which, but for the operation of this provision,
would become payable or distributable by the Company to or for the benefit of
Officer, pursuant to this Agreement, any other agreement, or any benefit plan
(collectively, the “Total Payments”), would result in any excess parachute
payments becoming subject to the excise tax imposed by Code Section 4999, or any
successor provision thereto, or any interest or penalties with respect to such
excise tax (such excise tax, together with such interest and penalties,
collectively, the “Excise Tax”), then the Total Payments shall be reduced to an
amount equal to One Dollar ($1) less than the maximum amount that could be paid
to Officer without giving rise to any Excise Tax (the “Safe Harbor Cap”);
provided, however, that this reduction shall be applied only if the net
after-tax benefit to Officer after such reduction would be greater than the net
after-tax benefit to Officer without such reduction (notwithstanding the
application of the Excise Tax on the unreduced Total Payments). For the
avoidance of doubt, Officer shall be responsible for the payment of any Excise
Tax arising from the Total Payments and there shall be no tax gross up on any
amounts paid under this Agreement.
(ii)     Any reduction in Total Payments required by this provision shall be
applied in the following order and, to the extent applicable, in accordance with
the rules under Section 409A: (i) first, reduction of cash payments and
benefits, in reverse order of the date of payment; (ii) second, cancellation of
vesting acceleration of equity awards, in reverse order of the date of grant;
and (iii) third, reduction of other non-cash payments and benefits, in reverse
order of the date the payment or benefit is to be provided. If the same payment
or award date applies to more than one payment or benefit within any of the
foregoing categories, the reduction will apply to each such payment or benefit
on a pro-rata basis. Subject to the foregoing, the Total Payments shall be
reduced so that the reduction of compensation to be provided to Officer is
otherwise minimized.
(iii)    Unless the Company and Officer otherwise agree in writing, all
calculations and determinations necessary to effectuate this provision,
including without limitation determinations as to whether a reduction in
payments or benefits is required and the amount thereof, whether any item of
compensation constitutes a parachute payment, the amount, if any, subject to the
Excise Tax (including determinations as to whether any


3

--------------------------------------------------------------------------------





portion of the excess parachute payments constitutes reasonable compensation for
services actually rendered, within the meaning of Code Section 280G(b)(4)(B)),
and the present value of any parachute payment, shall be made, consistent with
Section 280G, by a public accounting firm and/or tax counsel selected by the
Company (which may be the Company’s independent public accounting firm or
outside tax counsel) (the “Advisors”). For this purpose, the Advisors may make
reasonable assumptions and approximations; may rely on reasonable, good faith
interpretations concerning the application of Section 280G; and may rely upon
such other tax, legal, valuation or other specialists as they deem appropriate.
Officer’s applicable federal, state, and local income taxes shall be computed at
the highest applicable marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes. The Company and Officer agree to furnish the Advisors with such
information and documents as the Advisors reasonably request to make such
calculations and determinations as soon as practicable upon such request. The
Company shall direct the Advisors to provide Officer with a written statement of
its conclusions, setting forth the basis therefor, including detailed supporting
calculations and copies of any written opinions or advice upon which such
conclusions rely (the “Report”), within ten (10) business days after their
receipt of all required information and documents. Officer shall have five (5)
business days thereafter to notify the Advisors and the Company in writing of
any reasonable and substantive objections to the Report. The Company shall
direct the Advisors to promptly consider in good faith and respond to such
objections, and provide Officer a revised Report reflecting appropriate
adjustments (unless the Advisors determine that no adjustments are necessary).
The Advisors’ final calculations and determinations (as adjusted, if applicable)
shall be conclusive and binding on all parties for all purposes. The Company
shall bear all costs the Advisors may reasonably incur in connection with the
process contemplated by this paragraph.
10.    IDAHO OPERATIONS, GOVERNING LAW, AND VENUE. Officer understands and
agrees that Micron is headquartered in Idaho and its executive management team
is located in Idaho. While Officer will be allowed, for his convenience, to
perform work for Micron out of Milpitas, California, Officer will maintain an
office at Micron’s headquarters in Boise, Idaho and will work out of that office
with such regularity as the Board and Officer determine to be necessary for
Officer to fulfill my duties as CEO. Officer understands that it is his
responsibility to run a company headquartered in Boise, Idaho. In addition,
Micron will make residence arrangements in Boise, Idaho for Officer, and Officer
will be deemed an Idaho resident for income tax purposes.
Accordingly, this Agreement, for all purposes, shall be construed in accordance
with the laws of Idaho without regard to conflicts of law principles. Any action
or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the state of Idaho. The
parties hereby irrevocably submit to the jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
11.    MODIFICATION. No provision of this Agreement may be amended or modified
unless such amendment or modification is agreed to in writing and signed by the
Officer and by an authorized officer of the Company as directed by the Board. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power, or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power, or privilege.
12.    CAPTIONS. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
13.    SEVERABILITY. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.


4

--------------------------------------------------------------------------------





The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.
14.    REPRESENTATION BY COUNSEL. Officer acknowledges that he has been
represented by independent counsel in the negotiation and execution of this
Agreement, specifically including but not limited to its choice of law,
jurisdiction, and venue provisions.
IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the date of later signature below.
 
 
 
MICRON TECHNOLOGY, INC.
 
OFFICER
 
 
 
/s/ April Arnzen
 
/s/ Sanjay Mehrotra
By: April Arnzen
 
Name: Sanjay Mehrotra
Title: Vice President, Human Resources
 
Title: CEO Micron Technology, Inc.
 
 
 
April 26, 2017
 
April 26, 2017
Date
 
Date

















5

--------------------------------------------------------------------------------






Exhibit 1(b)
Special Defined Terms
(i).    For purposes of this Agreement, the following terms shall have the
meaning set forth below:
“Cause” shall mean any of the following acts by the Officer, as determined by
the Board:
(a)    the commission by the Officer of, or the Officer’s pleading guilty or
nolo contendere to, a felony or a crime involving moral turpitude (including
pleading guilty or nolo contendere to a felony or lesser charge which results
from plea bargaining), whether or not such felony, crime or lesser offense is
connected with the business of the Company or any of its affiliates;
(b)    the Officer’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality or harassment, whether or not
such act was committed in connection with the business of the Company or any of
its affiliates;
(c)    the willful and repeated failure by the Officer to follow the valid and
lawful directives of the Board;
(d)    any material violation of the Company’s written policies;
(e)    any intentional misconduct by the Officer in connection with the Company
and any of its affiliates’ businesses or relating to the Officer’s duties, or
any willful violation of any laws, rules or regulations; or
(f)    the Officer’s material breach of any employment, severance,
non-competition, non-solicitation, confidential information, or restrictive
covenant agreement, or similar agreement, with the Company or an affiliate.
The determination of the Board as to the existence of “Cause” shall be
conclusive on the Officer and the Company.
“Change in Control” means and includes the occurrence of any one of the
following events:
(a)    individuals who, as of the effective date of the Agreement (the
“Effective Date”), constitute the Board of Directors of the Company (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
such Board, provided that any person becoming a director after the Effective
Date and whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or
(b)    any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934 (the “1934 Act”)), directly or
indirectly, of either (A) 35% or more of the then-outstanding shares of common
stock of the Company (“Company Common Stock”) or (B) securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of directors (the
“Company Voting Securities”); provided, however, that for purposes of this
subsection (b), the following acquisitions shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or a Subsidiary of the Company, (y) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (c) below); or
(c)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a





--------------------------------------------------------------------------------





corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets or stock either directly or through
one or more subsidiaries, the “Surviving Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Reorganization, Sale
or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than
(x) the Company or any Subsidiary of the Company, (y) the Surviving Corporation
or its ultimate parent corporation, or (z) any employee benefit plan or related
trust) sponsored or maintained by any of the foregoing is the beneficial owner,
directly or indirectly, of 35% or more of the total common stock or 35% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (C) at least a majority of the
members of the board of directors of the Surviving Corporation were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
For purposes of the foregoing Change in Control definition, (i) “Subsidiary”
means any corporation, limited liability company, partnership or other entity of
which a majority of the outstanding voting stock or voting power is beneficially
owned directly or indirectly by the Company and (ii) “Person” means any
individual, entity or group, within the meaning of Section 3(a)(9) of the 1934
Act and as used in Section 13(d)(3) or 14(d)(2) of the 1934 Act.
“Compensation for Services” means any form of compensation (including cash,
property, or contractual right to future compensation) given or promised in
exchange for services provided by the Officer during the Transition Period as an
employee, consultant, board member, owner, service partner, advisor or in any
other similar capacity, excluding compensation for services to a board
previously approved by the Board and excluding earnings the Officer receives for
his own personal investing activities in public companies or investments in
which he does not actively participate as an employee, consultant, board member,
owner, service partner, advisor or in any other similar capacity.
“Disability” means the Separation from Service of the Officer after the
applicable authorized party under the long-term disability plan (the “LTD Plan”)
maintained by the Company or its affiliate has provided written notification to
the Human Resources Department that the Officer qualifies for disability
benefits under the LTD Plan (a “Disability Notice”). If the Officer is not
eligible for disability benefits under any applicable LTD Plan, then the Officer
shall not be able to incur a Disability termination under this Agreement. For
purposes of the foregoing, the Officer shall be treated as terminating for
Disability under this Agreement only if the Human Resources Department has
received a copy of the Disability Notice before processing the Officer’s
termination.
Notwithstanding the foregoing, for purposes of changing the form of payment from
installments to lump sum under Section (i) of Exhibit 5(a), a Change in Control
shall not be deemed to have occurred unless such transaction constitutes a
change in the ownership of the Company, a change in effective control of the
Company, or a change in the ownership of a substantial portion of the Company's
assets, each within the meaning of Section 409A.
“Good Reason” shall mean any of the following, without the Officer’s consent:
(i) a material diminution in Officer’s base salary (other than an
across-the-board reduction in base salary that affects all peer employees);
(ii) a material diminution in Officer’s authority, duties, or responsibilities;
or Company’s failure to nominate the Officer for election to the Board and to
use its best efforts to have him elected or re-elected to the Board, as
applicable; (iii) the relocation of Officer’s principal office to a location
that is more than twenty-five (25) miles from the location of Officer’s
principal office on the effective date of the Agreement; provided, however, that
Good Reason shall not include (A) any relocation of Officer’s principal office
which is proposed or initiated by Officer; (B) a relocation to Boise, Idaho, or
(C) any relocation that results in Officer’s principal place office being closer
to Officer’s then-current principal residence, or (iv) a material breach by
Company of this Agreement or other written material obligation of the Company to
the Officer.
A termination by Officer shall not constitute termination for Good Reason unless
Officer shall first have delivered to the Company written notice setting forth
with specificity the occurrence deemed to give rise to a right to terminate for
Good Reason (which notice must be given no later than ninety (90) days after the
initial occurrence of such event) (the “Good Reason Notice”), and the Company
has not taken action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by Officer
within thirty (30) days following its receipt of such Good Reason Notice.
Officer’s date of termination for Good Reason must occur within a period of
three hundred and sixty five (365) days after the initial occurrence of an event
of Good Reason.







--------------------------------------------------------------------------------






Exhibit 5(a)
Compensation During the Transition Period
(i)    An amount equal to two times the Officer’s annual base salary as of the
date of the Officer’s Separation from Service paid bi-weekly during the
Transition Period in roughly equal installments in accordance with the Company’s
normal payroll cycle commencing (or in the case of Separation from Service that
occurs on, or within one year following, a Change in Control (as defined in
Exhibit 1(b)), paid in a single lump sum payment) within 60 days following the
Officer’s Separation from Service (or such later date as may be required by
Section 9 of the Agreement), provided, however:
(A)    if the Officer or the Company terminated the Officer’s status as an
officer of the Company but not as an employee prior to the date of the Officer’s
Separation from Service, then the base salary payable pursuant to this
subsection during the Transition Period shall be the greater of (1) the
Officer’s base salary in effect immediately prior to the Officer’s loss of
officer status or (2) the Officer’s base salary as of the date of the Officer’s
Separation from Service;
(B)    if as of the date of the Separation from Service the Officer’s base
salary is subject to a temporary reduction in an effort to save costs, then the
base salary payable pursuant to this subsection during the Transition Period
shall be the Officer’s base salary immediately prior to such reduction.
(C)    if the Officer has become entitled to the payment provided under this
Section (i) of Exhibit 5(a) solely on account of his Good Reason resignation
that does not occur on, or within one year following, a Change in Control, then
the amount payable under this Section (i) of Exhibit 5(a) may be forfeited in
accordance with Section (vii) of this Exhibit 5(a).
(D)    if an installment payment otherwise payable under this Section (i) of
Exhibit 5(a) is not paid during the Release Execution Period (and the Officer is
otherwise entitled to such payment hereunder), then in a manner consistent with
Section 9(b), the first installment that becomes payable to the Officer shall
include any installment payments that would have been paid (but were not paid)
during the Release Execution Period so that the Officer remains entitled to the
full benefit provided under Section (i) of Exhibit 5(a), notwithstanding the
suspension of payments that may occur as a result of any suspension of payments
during the Release Execution Period.
(ii)(A)    A pro-rated executive bonus based on the number of days the Officer
was employed during the applicable performance period, payable at the same time
and in the same form the bonus will be paid under the applicable plan, subject
to the following terms and conditions:
If as of the date of the Officer’s Separation from Service, the Officer was a
designated participant for an executive bonus plan performance period but the
Board or a committee thereof has not yet taken action on any required goal
achievement certification for such performance period, the Officer will be
entitled to receive his or her executive bonus in the amount so certified, at
the same time and in the same manner as the continuing officers of the Company
receive payment of their executive bonuses for such performance period, if and
only if (A) any required certification thereof by the Board or a committee
thereof occurs during the Transition Period, (B) the specified goals are
achieved, as certified by the Company’s Board or a committee thereof, and
(C) payment is made for such achievement pursuant to the terms and conditions of
the bonus program to the other participating officers during the Transition
Period.
An Officer that receives a bonus, including a pro-rated bonus, pursuant to the
terms of Section 5(b) shall not be entitled to receive an additional bonus
pursuant to this Section (ii)(A) of Exhibit 5(a).
(ii)(B)    An additional executive bonus equal to two times the Officer’s target
annual bonus under the plan described in Section 5(a)(ii)(A) of this Exhibit
5(a) in effect for the performance period in which his Separation from Service
occurred (without regard to achievement of the applicable annual performance
objectives), payable in a single lump sum on the last day of the Transition
Period (or such later date as may be required by Section 9 of the Agreement).
(iii)    Subject to Section (vii) of this Exhibit 5(a), with respect to
“time-based” options (including the Offer Options granted to the Officer under
his Offer Letter, dated April 26, 2017), and/or “performance-based” options that
have not previously become vested, the continued vesting and exercisability of
any granted stock options in accordance with the terms of the applicable stock
plan as if the Officer’s employment as an officer had continued during the
Transition Period, provided, however, and for purposes of clarification, the
parties agree that the Officer shall be entitled to vesting for the completion
of “performance-based” goals hereunder if and only if the specified performance
goal was achieved prior to or during the Transition Period and any required goal
achievement certification for such performance goal has been made by the Board,
or a committee thereof, thereafter;





--------------------------------------------------------------------------------





(iv)    Subject to Section (vii) of this Exhibit 5(a), with respect to
restricted stock awards, or RSAs, (including the Offer RSAs granted to the
Officer under his Offer Letter, dated April 26, 2017) the lapse of any
“time-based” and/or “performance-based” restrictions at the same time and in the
same amounts such restrictions would have lapsed, if at all, in accordance with
the terms of the applicable stock plan if the Officer’s employment as an officer
had continued during the Transition Period, provided, however, and for purposes
of clarification, the parties agree that the Officer shall be entitled to the
lapse of “performance-based” restrictions hereunder if and only if the specified
performance goal was achieved prior to or during the Transition Period and any
required goal achievement certification for such performance goal has been made
by the Board, or a committee thereof, thereafter;
(v)    Participation and vesting in the Company’s RAM 401(k) Plan (or a
successor or replacement plan) (the “401(k) Plan”) will cease pursuant to the
terms of the 401(k) Plan (generally, the date of the Officer’s termination of
employment) and standard termination options under the 401(k) Plan will apply.
If the Officer is contributing to the 401(k) Plan at the date of the Officer’s
Separation from Service and has not reached the maximum matching contribution
for the 401(k) Plan year(s) covered by the Transition Period, then an amount
equal to the difference between the Officer’s actual matching contribution and
the amount of matching that the Officer would have received if the Officer had
continued to defer his or her income into the 401(k) Plan for the Transition
Period and, in addition, for the one year period following the Transition Period
at the same rate as was in effect on the date of the Officer’s Separation from
Service will be paid to the Officer. The payment, if any, will be calculated as
though the Officer were 100% vested in such contribution and will be paid within
60 days after the date of the Officer’s Separation from Service (or such later
date as may be required by Section 9 of the Agreement); and
(vi)    The Officer’s participation, if applicable, will cease in the Company’s
non-cash benefit plans (medical, dental, life, etc.) pursuant to the terms of
the applicable plan (generally, the end of the calendar month which includes the
date of the Officer’s termination of employment) unless the Officer properly
elects to continue participation pursuant to any applicable COBRA continuation
or conversion rights. The Officer may also be able to secure individual coverage
with similar terms and conditions. It is the Officer’s responsibility to make
any timely elections required and for the payment of premiums.
Regardless of the Officer’s election, to the extent the Officer was
participating in the Company’s non-cash benefit plans on the date of the
Officer’s Separation from Service, the Company will pay the Officer an amount
equal to two times the difference in premiums between what the Officer would
have paid as an employee during the Transition Period and what the Officer would
have to pay during the Transition Period to continue coverage, based on rates in
effect at the time of calculation for the region listed by the Company as the
Officer’s work address. If COBRA rates are available, those rates will be used
in the calculation, followed by any applicable conversion rate, and finally, in
the absence of COBRA or conversion rates, by the cost of individual coverage
with similar terms and conditions. The payment, if any, will be paid within
60 days after the date of the Officer’s Separation from Service (or such later
date as may be required by Section 9 of the Agreement).
Notwithstanding anything herein to the contrary, no compensation will be paid
for the loss of any applicable short-term disability coverage.
(vii) Notwithstanding anything contained in Sections (i), (iii) and (iv) of this
Exhibit 5(a), if the Officer has become entitled to the benefits under this
Exhibit 5(a) solely on account of his Good Reason resignation that does not
occur on, or within one year following, a Change in Control, the:


(A)    amount remaining payable under Section (i) of Exhibit 5(a) shall be
forfeited by the Officer for any remaining period during the Transition Period
after the Officer first receives Compensation for Services or after the Officer
is first notified by the Company (by certified mail) that it believes he is
receiving Compensation for Services and the Officer has not within 10 days of
receiving such notice provided written certification to the Company that he has
not received Compensation for Services.
(B)    Offer Options and Offer’s RSAs that have not become vested as of the date
of the Officer’s Separation from Service shall cease to vest, no longer be
exercisable, and be forfeited in accordance with the terms of the applicable
option award agreement or restricted stock award agreement, as applicable.







--------------------------------------------------------------------------------






Appendix A


Release





